PER CURIAM.
Appellant challenges an order denying his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the denial of appellant’s Karchesky1 claim since resolution of that fact-based claim would require an evidentiary hearing. See State v. Callaway, 658 So.2d 983, 988 (Fla.1995); Judge v. State, 596 So.2d 73, 77 (Fla. 2d DCA 1992)(en banc). Appellant’s claim that his prior aggravated assault conviction was improperly scored as a second degree felony rather than a third degree felony on his sentencing guidelines scoresheet was, however, cognizable in these proceedings since such an error would be apparent from the face of the score-sheet. See Baldwin v. State, 679 So.2d 1193, 1194 (Fla. 1st DCA 1996). The trial court’s denial of that claim is therefore reversed and remanded with directions that it be addressed on the merits.
AFFIRMED in part, REVERSED in part, and REMANDED with directions.
WEBSTER, LAWRENCE and PADOVANO, JJ., concur.

. Karchesky v. State, 591 So.2d 930 (FIa.1992).